Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
This Office Action is in response to the application 16/831,409 filed on 3/26/2020.
Claims 1-20 have been examined and are pending.  Claims 1, 9, and 17 are independent claims. This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US20100074443), filed November 25, 2009, view of Barnett (US20110087591), filed October 8, 2009.
Regarding claim 1, Ishii discloses a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Ishii, paragraph 0525, CPU 310 in computer 3000, computer acts as an encryption apparatus, storage region 3021 stores first or second encryption program; paragraph 0552, output device 5070 functions as a graphical user interface; paragraph 0562, external interface 7000 connects to an external computer);
embed, by an encoding system of the computing platform, security information in an image to form an embedded image, wherein the security information is associated with a user (Ishii, paragraph 0286, the image encryption apparatus 400 is configured so as to perform image conversion (scramble) after embedding encryption key-related information into an encryption region in an input image.);
scramble, by the encoding system and based on a user identifier, the embedded image to form a scrambled image (Ishii, paragraph 0286, the image encryption apparatus 400 is configured so as to perform image conversion (scramble) after embedding encryption key-related information into an encryption region in an input image; paragraph 0503, Other information such as a user ID is embedded together with encryption key-related information);
extract, by a decoding system of the computing platform and based on selection of the embedded image, the security information from the embedded image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000);
extract, by a decoding system of the computing platform and based on selection of the embedded image, the security information from the embedded image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000).
Ishii does not explicitly disclose display, by a user interface of a remote computing device, the embedded image among a plurality of images for selection; display, by the user interface of the remote computing device, the security information.  
However, in an analogous art, Barnett discloses display, by a user interface of a remote computing device, the embedded image among a plurality of images for selection (Barnett, paragraph 0062, multiple images Image A through Image F; paragraph 0063, GUI 700 displayed to user);
display, by the user interface of the remote computing device, the security information (Barnett, paragraph 0064, GUI 700 displays unique phrase that is used to identify whether the source legitimate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Barnett with the computing platform / method/ one or more non-transitory computer-readable media of Ishii to include display, by a user interface of a remote computing device, the embedded image among a plurality of images for selection; display, by the user interface of the remote computing device, the security information.  One would have been motivated to provide users with the benefits of verifying by the user that he/she is corresponding with a legitimate source (Barnett: paragraph 0061).
Regarding claim 2, Ishii and Barnett disclose the computing platform of claim 1. Barnett discloses  wherein the instructions, when executed by the one or more processors, cause the computing platform to: generate, by a security information generator of a hardware security module, the security information (Barnett, paragraph 0040, transaction logic 202 implemented in hardware; paragraph 0043, processing hardware).  Ishii discloses generate, by a security information generator the security information (Ishii, paragraph 0240, encrypted key-related information is generated from the encryption key for security reasons).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 3, Ishii and Barnett disclose the computing platform of claim 1.  Ishii discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: descramble, by the decoding system and based on the user identifier, the scrambled image to form the embedded image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000).
Regarding claim 4, Ishii and Barnett disclose the computing platform of claim 1.  Ishii discloses  wherein the instructions, when executed by the at least one processor, cause the encoding system to form the scrambled image by causing the computing platform to: divide, by the encoding system and based on the user identifier, the embedded image into a plurality of sections; and arrange, by the encoding system and based on the user identifier, the plurality of sections within dimensions of the embedded image (Ishii, paragraph 0174, information embedding means embeds encryption key-related information into an intermediate image and divides the image into regions).  
Regarding claim 5, Ishii and Barnett disclose the computing platform of claim 1.  Ishii discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: encrypt, by the encoding system and based on a public key associated with the user, the scrambled image (Ishii, paragraph 0440, scrambling; paragraph 0449, public key used for generation of encryption key information).
Regarding claim 6, Ishii and Barnett disclose the computing platform of claim 1.  Ishii discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: decrypt, by the decoding system and based on a key associated with the user, the scrambled image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000; paragraph 0566, realized as software)
Regarding claim 9, Ishii discloses a method, comprising: embedding, by an encoding system of a computing platform, security information in an image to form an embedded image, wherein the security information is associated with a user (Ishii, paragraph 0286, the image encryption apparatus 400 is configured so as to perform image conversion (scramble) after embedding encryption key-related information into an encryption region in an input image.);
28scrambling, by the encoding system and based on a user identifier, the embedded image to form a scrambled image (Ishii, paragraph 0286, the image encryption apparatus 400 is configured so as to perform image conversion (scramble) after embedding encryption key-related information into an encryption region in an input image; paragraph 0503, Other information such as a user ID is embedded together with encryption key-related information);
extracting, by a decoding system of the computing platform and based on selection of the embedded image, the security information from the embedded image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000).
Ishii does not explicitly disclose displaying, by a user interface of a remote computing device, the embedded image among a plurality of images for selection; displaying, by the user interface of the remote computing device, the security information.  
However, in an analogous art, Barnett discloses displaying, by a user interface of a remote computing device, the embedded image among a plurality of images for selection (Barnett, paragraph 0062, multiple images Image A through Image F; paragraph 0063, GUI 700 displayed to user);
displaying, by the user interface of the remote computing device, the security information (Barnett, paragraph 0064, GUI 700 displays unique phrase that is used to identify whether the source legitimate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Barnett with the computing platform / method/ one or more non-transitory computer-readable media of Ishii to include displaying, by a user interface of a remote computing device, the embedded image among a plurality of images for selection; displaying, by the user interface of the remote computing device, the security information.  One would have been motivated to provide users with the benefits of verifying by the user that he/she is corresponding with a legitimate source (Barnett: paragraph 0061).
Regarding claim 10, Ishii and Barnett disclose the method of claim 9.  Barnett discloses comprising: selecting, by the user interface of the remote computing device, the image for association with the user (Barnett, paragraph 0062, multiple images Image A through Image F; paragraph 0063, GUI 700 displayed to user).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 12, Ishii and Barnett disclose the method of claim 9.  Ishii discloses comprising: descrambling, by the decoding system and based on the user identifier, the scrambled image to form the embedded image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000).
Regarding claim 14, Ishii and Barnett disclose the method of claim 9.  Ishii discloses wherein the encoding system forming the scrambled image comprises: dividing, by the encoding system and based on the user identifier, the embedded image into a plurality of sections; and arranging, by the encoding system and based on the user identifier, the plurality of sections within dimensions of the embedded image (Ishii, paragraph 0174, information embedding means 105 embeds encryption key-related information generated by the key-related information generation means 104, information embedding means 105 divides the intermediate image into a plurality of regions).
Regarding claim 16, Ishii and Barnett discloses the method of claim 9.   Barnet discloses comprising: selecting, by the user interface of the remote computing device, the embedded image among the plurality of images (Barnett, paragraph 0062, multiple images Image A through Image F; paragraph 0063, GUI 700 displayed to user).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 17, Ishii discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to (Ishii, paragraph 0525, CPU 310 in computer 3000, computer acts as an encryption apparatus, storage region 3021 stores first or second encryption program; paragraph 0552, output device 5070 functions as a graphical user interface; paragraph 0562, external interface 7000 connects to an external computer);
embed, by an encoding system of the computing platform, security information in an image to form an embedded image, wherein the security information is associated with a user (Ishii, paragraph 0286, the image encryption apparatus 400 is configured so as to perform image conversion (scramble) after embedding encryption key-related information into an encryption region in an input image.);
scramble, by the encoding system and based on a user identifier, the embedded image to form a scrambled image (Ishii, paragraph 0286, the image encryption apparatus 400 is configured so as to perform image conversion (scramble) after embedding encryption key-related information into an encryption region in an input image; paragraph 0503, Other information such as a user ID is embedded together with encryption key-related information);
descramble, by a decoding system of the computing platform and based on the user identifier, the scrambled image to form the embedded image (Ishii, FIG. 56 and paragraph 0360, process for restoring original pixel values; paragraph 0402, user ID embedded with encryption key-related information; paragraph 0405, decryption);
extract, by the decoding system and based on selection of the embedded image, the security information from the embedded image (Ishii, paragraph 0355, encryption key-related information is extracted; paragraph 0358, decryption apparatus 1000).
Ishii does not explicitly disclose transmit, by the encoding system and via a network, the scrambled image to a user device, where the user device is associated with a user application; display, by a user interface of the user application, the embedded image among a plurality of images for selection; display, by the user interface of the user application, the security information.  
However, in an analogous art, Barnett discloses transmit, by the encoding system and via a network, the scrambled image to a user device, where the user device is associated with a user application (Barnett, paragraph 0074, data indicative of user’s personalization data and transaction data displayed to user in GUI 700);
display, by a user interface of the user application, the embedded image among a plurality of images for selection (Barnett, paragraph 0062, multiple images Image A through Image F; paragraph 0063, GUI 700 displayed to user);
display, by the user interface of the user application, the security information (Barnett, paragraph 0064, GUI 700 displays unique phrase that is used to identify whether the source legitimate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Barnett with the computing platform / method/ one or more non-transitory computer-readable media of Ishii to include transmit, by the encoding system and via a network, the scrambled image to a user device, where the user device is associated with a user application; display, by a user interface of the user application, the embedded image among a plurality of images for selection; display, by the user interface of the user application, the security information.  One would have been motivated to provide users with the benefits of verifying by the user that he/she is corresponding with a legitimate source (Barnett: paragraph 0061).
Regarding claim 18, Ishii and Barnett disclose the one or more non-transitory computer-readable media of claim 17.  Barnett discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: receive, from the remote computing device, a request for the security information; and generate, by a computing device, the security information (Barnett, paragraph 0040, transaction logic 202 implemented in hardware and controlling the operation and functionality of the device 102; paragraph 0043, processing hardware for executing instructions stored in memory).  Ishii discloses generate the security information (Ishii, paragraph 0240, encryption key-related information is generated from the encryption key for a security reason).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 20, Ishii and Barnett disclose the one or more non-transitory computer-readable media of claim 17.  Barnett discloses wherein the instructions, when executed by the one or more processors, cause the encoding system to form the scrambled image by causing the computing platform to: divide, by the encoding system and based on the user identifier, the embedded image into a plurality of sections; and arrange, by the encoding system and based on the user identifier, the plurality of sections within dimensions of the embedded image (Ishii, paragraph 0174, information embedding means 105 embeds encryption key-related information generated by the key-related information generation means 104, information embedding means 105 divides the intermediate image into a plurality of regions).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US20100074443), filed November 25, 2009, view of Barnett (US20110087591), filed October 8, 2009, and further in view of He (US20040118916), filed March 11, 2003.
Regarding claim 7, Ishii and Barnett disclose the computing platform of claim 1.
Ishii and Barnett do not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the computing platform to: discard, by the decoding system and based on exceeding a selection limit for the plurality of images, the embedded image.  
However, in an analogous art, He discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: discard, by the decoding system and based on exceeding a selection limit for the plurality of images, the embedded image (He, paragraph 0060, extra data module 616 discard excess data from the received image data; paragraph 0063, security badge, paragraph 00644, security application).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of He with the computing platform / method/ one or more non-transitory computer-readable media of Ishii and Barnett to include wherein the instructions, when executed by the one or more processors, cause the computing platform to: discard, by the decoding system and based on exceeding a selection limit for the plurality of images, the embedded image.
One would have been motivated to provide users with the benefits of verifying image data (He: abstract).
Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US20100074443), filed November 25, 2009, view of Barnett (US20110087591), filed October 8, 2009, and further in view of Tsuda (WO00/19365), published April 6, 2000.
Regarding claim 8, Ishii and Barnett disclose the computing platform of claim 1.
Ishii and Barnett do not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the computing platform to: insert, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image.  
However, in an analogous art, Tsuda discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: insert, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image (Kawaguchi, page 17 lines 1-12, binary image; page 18, lines 11-14, image converted into a gray code image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of He with the computing platform / method/ one or more non-transitory computer-readable media of Ishii and Barnett to include wherein the instructions, when executed by the one or more processors, cause the computing platform to: insert, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image.
One would have been motivated to provide users with the benefits of eliminating forgery and illegal use of a card (Tsuda: abstract).
Regarding claim 15, Ishii and Barnett disclose the method of claim 9.
Ishii and Barnett do not explicitly disclose comprising: inserting, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image.  
However, in an analogous art, Tsuda discloses comprising: inserting, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image (Kawaguchi, page 17 lines 1-12, binary image; page 18, lines 11-14, image converted into a gray code image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of He with the computing platform / method/ one or more non-transitory computer-readable media of Ishii and Barnett to include comprising: inserting, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image.
One would have been motivated to provide users with the benefits of eliminating forgery and illegal use of a card (Tsuda: abstract).
Regarding claim 19, Ishii and Barnett disclose the one or more non-transitory computer-readable media of claim 17.
Ishii and Barnett do not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the computing platform to: insert, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image.  
However, in an analogous art, Tsuda discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: insert, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image (Kawaguchi, page 17 lines 1-12, binary image; page 18, lines 11-14, image converted into a gray code image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of He with the computing platform / method/ one or more non-transitory computer-readable media of Ishii and Barnett to include wherein the instructions, when executed by the one or more processors, cause the computing platform to: insert, by the encoding system and using least significant bit substitution, the security information into a binary representation of pixels of the image.
One would have been motivated to provide users with the benefits of eliminating forgery and illegal use of a card (Tsuda: abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US20100074443), filed November 25, 2009, view of Barnett (US20110087591), filed October 8, 2009, and further in view of Shablygin (US20130212704), filed February 11, 2013.
Regarding claim 11, Ishii and Barnett disclose the method of claim 9.  
Ishii and Barnett do not explicitly disclose comprising: defining, by the user interface of the remote computing device, the user identifier, wherein the user identifier is a numerical figure.  
However, in an analogous art, Shablygin discloses comprising: defining, by the user interface of the remote computing device, the user identifier, wherein the user identifier is a numerical figure (Shablygin, paragraph 0079, the user ID 28 and the service provider ID 22 are described as a string of eight numeric digits).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shablygin with the computing platform / method/ one or more non-transitory computer-readable media of Ishii and Barnett to include comprising: defining, by the user interface of the remote computing device, the user identifier, wherein the user identifier is a numerical figure.
One would have been motivated to provide users with the benefits of enabling a transaction based on information received from a passcode (Shablygin: abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US20100074443), filed November 25, 2009, view of Barnett (US20110087591), filed October 8, 2009, and further in view of Schneider (US20190340283), filed May 4, 2018.
Regarding claim 13, Ishii and Barnett disclose the method of claim 9.
Ishii and Barnett do not explicitly disclose comprising: retrieving, by the encoding system, the security information from a security information data store.
However, in an analogous art, Schneider discloses comprising: retrieving, by the encoding system, the security information from a security information data store (Schneider, paragraph 0052, retrieving security information using analytical data store 205).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shablygin with the computing platform / method/ one or more non-transitory computer-readable media of Ishii and Barnett to include comprising: retrieving, by the encoding system, the security information from a security information data store.
One would have been motivated to provide users with the benefits of reducing latency and overhead associated with query processing (Schneider: paragraph 0052).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J.M/Examiner, Art Unit 2439           



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439